       Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 1 of 12



 1   John E. Phillips
     Attorney-at-Law, P.C.
 2
     975 N. Silverbell Rd., #87968
 3   Tucson, AZ 85754-4120
     Telephone: (928) 717-0977
 4
     John E. Phillips, State Bar Number 015243
 5   Attorney for Plaintiff
 6
                                UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF ARIZONA
 8
       Linda Griffith,                                  Case No:
 9                            Plaintiff,
             vs.
10
       The Lincoln National Life Insurance                      Complaint
11     Company; Lincoln Financial Group Trust
       Company, Inc.; White Mountain
12
       Regional Medical Center Foundation;
13     Group Long Term Disability Insurance
       for Employees of White Mountain
14
       Regional Medical Center Plan,
15                       Defendants.
16
               Now comes Linda Griffith (hereinafter referred to as the “Plaintiff”), by and
17
     through her attorney, John E. Phillips, and complaining against the Defendants, she
18
     states:
19
                                           Jurisdiction and Venue
20
               1.    Plaintiff is a resident of Yavapai County, Arizona.
21
               2.    Defendant The Lincoln National Insurance Company (“Lincoln”) is an
22
     insurance company incorporated in Indiana, with its principal place of business in Fort
23
     Wayne, Indiana. Lincoln is authorized to do business in Yavapai County, Arizona.
24
               3.    Defendant White Mountain Regional Medical Center Foundation.
25
     (hereinafter referred to as the “Company”), sponsored a group long term disability
26
     insurance policy from White Mountain Regional Medical Center Foundation.,
27
     administered and purchased a group long term disability insurance policy which was fully
28
     insured by Lincoln Financial Group Trust Company, Inc. The specific Lincoln group
29



                                                 Page 1 of 12
       Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 2 of 12



 1   disability policy is known as Policy No.: 00001020100400000 (hereinafter referred to as
 2   the “Policy”). The Company’s purpose in sponsoring, administering and purchasing the
 3   Policy was to provide disability insurance for its employees. Upon information and
 4   belief, the Policy may have been included in and was part of an employee benefit plan,
 5   which may have been named “Group Long Term Disability Insurance for Employees of
 6   White Mountain Regional Medical Center” (hereinafter referred to as the “Plan”) and was
 7   created to provide the Company’s employees with welfare benefits. At all times relevant
 8   hereto, the Plan constituted an “employee welfare benefit plan” as defined by 29 U.S.C. §
 9   1001 et seq.
10          4.      This Court has jurisdiction over the Plan pursuant to the Employee
11   Retirement Income Security Act (“ERISA”) 29 U.S.C. § 1132, and because the Plan and
12   Lincoln have caused events to occur in Arizona out of which Plaintiff’s claims arise.
13          5.      This Court has jurisdiction over the subject matter of this action under
14   ERISA, 29 U.S.C. §§ 1132(a), (e), 28 U.S.C. § 1331 (federal question); and 28 U.S.C. §
15   2202 (declaratory judgments).
16          6.      Defendants reside and are found within this District within the meaning of
17   the jurisdiction and venue provisions of ERISA.
18          7.      Lincoln is the claims administrator of the Policy; however, pursuant to the
19   relevant ERISA regulation, the Company and/or the Plan may not have made a proper
20   delegation or properly vested fiduciary authority or power for claim administration in
21   Lincoln. The Company is responsible for Lincoln’s actions and decisions.
22          8.      Lincoln operated under a conflict of interest in evaluating Plaintiff’s long
23   term disability claim due to the fact that it operated in dual roles as the decision maker
24   with regard to whether Plaintiff was disabled as well as the payor of benefits. Lincoln
25   saved money when it denied Plaintiff’s claim.
26                                    Nature of the Complaint
27          9.      Incident to her employment, Plaintiff was a covered employee pursuant to
28   the Plan and the Policy and a “participant” as defined by 29 U.S.C. §1002(7). Plaintiff
29   seeks disability income benefits from the Plan and the Policy pursuant to §502(a)(1)(B)



                                              Page 2 of 12
         Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 3 of 12



 1   of ERISA, 29 U.S.C. §1132(a)(1)(B), as well as any other employee benefits she may be
 2   entitled to from the Company, the Plan and/or any other Company Plan as a result of
 3   being found disabled in this matter.
 4            10.    Under the Policy, an employee is “disabled” under two distinct sets of
 5   criteria. For the first 24 months of benefits, termed in the Policy as the “Own Occupation
 6   Period,” the employee must be unable to perform the “main duties” of her Own
 7   Occupation (the occupation in which they were employed in by the Employer prior to
 8   Disability which was her main source of earned income). The Policy defines “main
 9   duties” as job tasks that are normally required to perform the insured employee’s own
10   occupation which could not reasonably be modified or omitted, as set forth in the United
11   States Department of Labor Dictionary of Occupational Titles. After the Own Occupation
12   Period, the Employee must be unable to perform the Main Duties of any occupation
13   which his or her training, education or experience will reasonably allow.
14            11.    After working for the Company as a loyal employee, Plaintiff became
15   disabled due to serious medical conditions and was unable to work in her Own
16   Occupation, that being as a Material Manager (DOT1# 183.167-030). Plaintiff has
17   remained disabled as that term is defined in the relevant Policy continuously since then
18   and has not been able to return to work in any occupation as a result of her serious
19   medical conditions.
20            12.    Plaintiff was diagnosed with fibromyalgia, degeneration of the spine,
21   peripheral neuropathy, osteoarthritis, and osteoporosis.
22            13.    Following her disability, Plaintiff filed a claim for short term disability
23   benefits which were approved, and those benefits have been paid and exhausted. Plaintiff
24   then filed for long term disability benefits under the relevant Policy which was
25   administered by Lincoln, meaning that Lincoln made the decision with regard to whether
26   Plaintiff was able to perform the Main Duties of her Own Occupation.
27
28
29   1
         Dictionary of Occupational Titles


                                                Page 3 of 12
       Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 4 of 12



 1          14.     Lincoln found Plaintiff disabled as of April 29, 2016 paying long-term
 2   disability benefits as of this date.
 3          15.     In accordance with the provisions of the Plan, Plaintiff filed for Social
 4   Security Disability Benefits and was immediately found disabled by the Social Security
 5   Administration. The Social Security Administration has determined that due to Plaintiff’s
 6   severe disability, Plaintiff cannot engage in any substantial gainful employment of any
 7   kind. Further, both the Social Security Administration, and under the Policy, the United
 8   States Department of Labor’s Dictionary of Occupational Titles as the determinative
 9   vocational evidentiary source.
10          16.     On September 26, 2017 Lincoln notified Plaintiff that her disability benefits
11   would cease as of April 29, 2018 due to a change in criteria under the Policy. Lincoln’s
12   stated basis for termination was that, under the Policy, as of April 29, 2018 Plaintiff must
13   not only be incapable of performing one or more of the Main Duties of her Own
14   Occupation; Plaintiff must be incapable of performing one or more of the Main Duties of
15   Any Occupation which her training, education, or experience will reasonably allow.
16          17.     Lincoln asserted Plaintiff can perform the Main Duties of three
17   occupations: Customer Service Representative Supervisor (DOT# 239.137-014) with a
18   mean wage of $3,385.00/month, Consultant (DOT# 189.117-050) with a mean wage of
19   $4,092.50/month, and Contract Administrator (DOT# 162.117-014) with a mean wage of
20   $3,968.00/month. This third occupation is Plaintiff’s Own Occupation as Lincoln
21   previously recognized, and this assertion is directly at odds with Lincoln’s prior award of
22   long-term disability benefits during the Own Occupation period.
23          18.     Lincoln failed to identify the Main Duties of any of the occupations
24   specified in Paragraph 17, despite the Policy requiring Plaintiff be able to perform the
25   Main Duties of Any Occupation.
26          19.     Plaintiff appealed Lincoln’s initial termination of her long-term disability
27   benefits on March 21, 2018 and Lincoln recognized Plaintiff’s appeal on March 28, 2018.
28          20.     Lincoln is bound under the Plan and ERISA to resolve Plaintiff’s claim for
29   disability benefits within 45 days of receiving the claim, but this time period can be



                                              Page 4 of 12
       Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 5 of 12



 1   extended twice for up to 30 days if more time is required due to circumstances beyond its
 2   control.
 3          21.    On April 18, 2018, May 21, 2018, May 31, 2018, July 24, 2018, and
 4   August 29, 2018 Lincoln notified Plaintiff a “45-day extension” was required without any
 5   stated reason beyond providing Plaintiff “every opportunity to submit a complete
 6   appeal,” and indicated Lincoln had the right to at least two 45-day extensions under
 7   ERISA, and only then “once all documentation has been provided.”
 8          22.    Under ERISA, Lincoln was required to resolve Plaintiff’s initial appeal
 9   within 45 days of receipt of the appeal, that being approximately May 13, 2018. Although
10   Lincoln had a right to only two 30-day extensions, in using this right, Lincoln must
11   provide an explanation, specifically what unresolved issues that prevent a decision from
12   being made timely, and even if Lincoln had provided Plaintiff notice of what issues were
13   unresolved, that still would only extend Lincoln’s statutory deadline to July 11, 2018.
14          23.    On November 5, 2018, 222 days after Lincoln received Plaintiff’s appeal,
15   Lincoln largely affirmed their initial decision to preemptively terminate Plaintiff’s
16   benefits under the Any Occupation standard.
17          24.    Lincoln did not obtain an Independent Medical Review at any point during
18   the pendency of Plaintiff’s appeal.
19          25.    Lincoln concluded the relevant Policy standard that Plaintiff was required
20   to meet was that she must be unable to perform each of the Main Duties of “any gainful
21   occupation,” as opposed to the Main Duties of any occupation as required under the
22   Policy.
23          26.    Lincoln acknowledged only one of the three occupations originally found
24   performable was, in their opinion, accurate, that being the occupation of Contract
25   Administrator (DOT# 162.117-014), Plaintiff’s Own Occupation.
26          27.    The basis for the removal of the other two occupations originally found
27   performable as Any Occupations under the Policy appears to be that Lincoln’s Vocational
28   Rehabilitation Consultant indicated only work as a Contract Administrator could reach
29   the 70 percent pre-disability earnings level required under Lincoln’s internal rule, and



                                             Page 5 of 12
         Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 6 of 12



 1   only then, a single employer indicated wages would be of a sufficient level; that
 2   employer indicated in fact the employee would also be expected to perform the
 3   occupation of Production Lead in addition to work of a Contract Administrator.
 4           28.   Plaintiff appealed Lincoln’s decision, and Lincoln recognized Plaintiff’s
 5   appeal on April 29, 2019.
 6           29.   On May 22, 2019, Lincoln notified Plaintiff that an extension of 45 days
 7   was required to perform a “medical review.”
 8           30.   On May 30, 2019, Lincoln notified Plaintiff that Plaintiff had only 21 days
 9   to submit any additional medical evidence, expiring on June 20, 2019, and that this delay
10   was to provide Plaintiff “every opportunity to review our assessment and provide a
11   response.”
12           31.   Attached to the May 30, 2019 notice, Lincoln provided the undated,
13   unsigned report of a nurse employed by Lincoln whose full name was not provided.
14           32.   On May 30, 2019, an employee of Lincoln contacted Plaintiff’s counsel’s
15   office and stated while the notice indicated no determination had been made, Lincoln
16   intended to deny Plaintiff’s claim.
17           33.   Prior to rendering its November 5, 2018 denial, Lincoln never shared with
18   Plaintiff the report authored by Lincoln’s Vocational Rehabilitation Consultant and did
19   not engage Plaintiff or any of her treating providers in a dialogue so Plaintiff could either
20   respond to the reports and/or perfect her claim. Lincoln’s failure to provide Plaintiff with
21   the opportunity to cure any alleged deficiencies in her claim and/or respond to the
22   reviewing physician’s and vocational reports precluded a full and fair review pursuant to
23   ERISA and is a violation of Ninth Circuit case law.
24           34.   In evaluating Plaintiff’s claim on appeal, Lincoln had an obligation
25   pursuant to ERISA to administer Plaintiff’s claim, “solely in her best interests and other
26   participants” which it failed to do2.
27
28
     2
      ERISA sets forth a special standard of care upon a plan administrator, namely, that the
29   administrator "discharge [its] duties" with respect to discretionary claims processing


                                              Page 6 of 12
       Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 7 of 12



 1          35.    Lincoln failed to adequately investigate Plaintiff’s claim and failed to
 2   engage Plaintiff in any dialogue whatsoever during the appeal of her claim with regard to
 3   what evidence was necessary so Plaintiff could perfect her appeal and claim. Lincoln’s
 4   failure to investigate the claim and to engage in this dialogue or to obtain the evidence it
 5   believed was important to perfect Plaintiff’s claim is a violation of ERISA and Ninth
 6   Circuit case law and a reason she did not receive a full and fair review.
 7          36.    Plaintiff believes Lincoln provided an unlawful review which was neither
 8   full nor fair and that violated ERISA, specifically, 29 U.S.C. § 2560.503-1, for the
 9   following reasons which include, but are not limited to:
10          Failing to adequately evaluate and consider the approval of Plaintiff’s SSA
11            claim;
12          Failing to credit Plaintiff’s reliable evidence;
13          Failing to adequately investigate Plaintiff’s claim;
14          Providing one sided reviews of Plaintiff’s claim that failed to consider all
15            evidence submitted by Plaintiff and/or that de-emphasized medical evidence
16            which supported Plaintiff’s claim;
17          Disregarding Plaintiff’s self-reported symptoms;
18          Failing to consider all the diagnoses and/or limitations set forth in the medical
19            evidence as well as the impact the combination of those diagnoses and
20            impairments would have on her ability to work;
21
            Failing to engage Plaintiff in a dialogue so Plaintiff could submit the necessary
22
              evidence to perfect her claim;
23
24
25   "solely in the interests of the participants and beneficiaries" of the plan, § 1104(a)(1); it
26   simultaneously underscores the particular importance of accurate claims processing by
     insisting that administrators "provide a 'full and fair review' of claim denials," Firestone
27   Tire & Rubber Co. v. Burch, 489 U.S., at 113, 109 S. Ct. 948, 103 L. Ed. 2d 80 (quoting
28   § 1133(2)); and it supplements marketplace and regulatory controls with judicial review
     of individual claim denials, see § 1132(a)(1)(B). Metro. Life Ins. Co. v. Glenn, 128 S. Ct.
29   2343, 2350 (U.S. 2008).


                                               Page 7 of 12
       Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 8 of 12



 1          Failing to consider the impact the side effects from Plaintiff's medications
 2            would have on her ability to engage in any occupation; and,
 3          Failing to consider Plaintiff’s brief submitted along with Plaintiff’s second
 4            appeal.
 5          Failing to identify the experts upon which Lincoln considered in denying
 6            Plaintiff’s first and second appeal.
 7          Failing to timely resolve Plaintiff’s claim.
 8          37.      Plaintiff is entitled to discovery regarding the aforementioned conflicts of
 9   interest of Lincoln and any individual who reviewed her claims and the Court may
10   properly weigh and consider extrinsic evidence regarding the nature, extent and effect of
11   any conflict of interest and/or ERISA procedural violation which may have impacted or
12   influenced Lincoln’s decisions to deny her claims.
13          38.      Given Lincoln’s history of biased and parsimonious claims handling,
14   Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955 (9th Cir. 2006), circuit law allows
15   Plaintiff to engage in discovery so she can meet her burden of proof to produce evidence
16   regarding Lincoln’s conflicts of interest. Demer v. IBM LTD Plan, 835 F.3d 893, 902 (9th
17   Cir. 2016) (“We further take note that it is Mr. Demer’s burden, as the party claiming a
18   conflict, to produce evidence of a financial conflict sufficient to warrant a degree of
19   skepticism.”)
20          39.      Demer allows Plaintiff to engage in discovery so she can provide the
21   extrinsic evidence the Court needs to properly weigh and consider the nature, extent,
22   effect and influence that any conflict of interest, and/or any ERISA procedural violation
23   had on Lincoln’s decision to deny Plaintiff’s claim.
24          40.      Discovery is necessary as structural bias inherently cannot be established
25   within a single administrative record, formed during the course of a single insurance
26   claim, yet Plaintiff is entitled to engage to discovery in accordance with the Demer and
27   Abatie Courts’ holdings. Further, discovery can be highly relevant to informing the Court
28   as to the weight of the evidence. For example, The District Court for the District of
29   Nevada allowed in Hertz v. Hartford Life & Accident Ins. Co., 991 F. Supp 2d 1121,


                                               Page 8 of 12
         Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 9 of 12



 1   1136 (D. Nev. 2014) for Plaintiff to engage in discovery which specifically identified a
 2   conflict of interest. As held by the Hertz Court:
 3            “Accordingly, MLS [i.e. third-party vendor] found that approximately 95%
              of all claimants could perform some type of work. During that same time
 4
              frame, Dr. Rim reviewed fourteen (14) claims for Hartford…Significantly,
 5            of those fourteen (14) claims reviewed, Dr. Rim did not find that a single
              claimant was completely unable to perform any type of work.
 6
 7            Accordingly, Dr. Rim found that 100% of all claimants could perform some
              type of work. The Court finds these statistics strongly suggest that both
 8
              MLS and Dr. Rim harbored a significant bias towards finding a claimant
 9            capable of performing some type of work. See Montour, 588 F.3d at 6343
              (noting relevance of statistics regarding Hartford's rate of claims denials or
10
              how frequently it contracts with the file reviewers it employed in that case
11            to the issue of bias).”
12
              41.    The standard of review for this Court to apply is de novo as the Policy does
13
     not contain discretionary language.
14
              42.    Pursuant to 29 U.S.C. § 1132, Plaintiff is entitled to recover unpaid
15
     benefits, prejudgment interest, reasonable attorney’s fees and costs from Defendants.
16
              43.    Plaintiff is entitled to prejudgment interest at the legal rate pursuant to
17
     A.R.S. § 20-462, or at such other rate as is equitable and appropriate to compensate her
18
     for losses she incurred as a result of Defendants’ nonpayment of benefits.
19
              44.    Plaintiff is entitled to the immediate re-initiation of the benefit payments of
20
     $2,676.96 until the age of 65 and the total amount of $69,600.96 in current benefits.
21
              45.    As a direct result of Lincoln’s decision to deny Plaintiff’s disability claims,
22
     she has been injured and suffered damages in the form of lost long term disability
23
     benefits, in addition to other potential employee benefits she may have been entitled to
24
     receive through or from the Plan and/or Company as a result of being found disabled.
25
     Plaintiff believes other potential employee benefits may include but not be limited to,
26
     health and other insurance related coverage or benefits, retirement benefits or a pension,
27
28
29   3
         Montour v. Hartford Life & Accident, 588 F.3d 623 (9th Cir. 2009)


                                                Page 9 of 12
      Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 10 of 12



 1   life insurance coverage and/or the waiver of the premium on a life insurance policy
 2   providing coverage for her and her family/dependents.
 3                                          COUNT 2 – Bad Faith
 4          46.     Plaintiff incorporates by reference the facts alleged in paragraphs 1-45.
 5          47.     An Insurer acts in bad faith where it “intentionally denies, fails to process,
 6   or pay a claim without a reasonable basis.” Zilisch v. State Farm Mutual Auto Ins. Co.,
 7   196 Ariz. 234, 237, 995 P.2d 276, 279 (2000) (en banc).
 8          48.     The legal test is whether “reasonable jurors could conclude that in the
 9   investigation, evaluation, and processing of the claim, the insurer acted unreasonably and
10   either knew or was conscious of the fact that its conduct was unreasonable.” Id.
11          49.     On April 16, 2019, Plaintiff through counsel informed Defendants that
12   identification of the Main Duties of Any Occupation was required in order to support the
13   termination of Plaintiff’s disability benefits under the Policy.
14          50.     On June 4, 2019, Plaintiff received a notice from Defendants with an
15   undated, unsigned report of a “health care consultant” and Defendant asserted Plaintiff
16   must provide any response within 21 days.
17          51.     Defendants’ consultant’s report indicated they believed Plaintiff “is not
18   completed restricted from any specific activity” but “agree she should not work at heights
19   or climbing ladders due to gait and balance difficulties.”
20          52.     Plaintiff responded to Defendants’ notice, on June 18, 2019, informing
21   Defendants that: the identity of Defendants’ “consultant” was not provided in violation of
22   ERISA, the “consultant” appeared to be a registered nurse, not a physician as required
23   under the Policy, and Defendants repeated failures in identifying their experts denies
24   Plaintiff’s right to a full-and-fair review.
25          53.     Plaintiff also directed Defendants to maintain all evidence in the event this
26   matter proceeds to litigation and discovery would be necessary.
27          54.     Defendants notified Plaintiff, through counsel, that Defendants intended to
28   stand on their June 4, 2019 decision, terminating Plaintiff’s disability benefits under the
29



                                               Page 10 of 12
      Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 11 of 12



 1   Any Occupation standard set forth in the Policy, and that this decision will be received in
 2   writing.
 3             55.   To date, no decision has been received in writing, and there has been no
 4   communication with Plaintiff or Plaintiff’s counsel by Defendants since the June 4, 2019
 5   letter.
 6             56.   Defendants’ failure to recognize actual identification of their experts, as
 7   well as identification of the Main Duties of Any Occupation Plaintiff is capable of
 8   performing as found by Defendants; either of these actions are unreasonable and
 9   Defendants either knew or was conscious of the fact that its conduct was unreasonable as
10   established by Plaintiff’s direct notification to Defendants that Defendants were failing to
11   comply with the provisions of the Policy and ERISA.
12             57.   Disability is established under the Policy during the “Any Occupation”
13   period if Plaintiff is incapable of performing all the Main Duties of Any Occupation
14   which Plaintiff’s training, education, or experience will reasonably allow. This inherently
15   requires identification of Plaintiff’s training, education, or experience; identification of an
16   occupation; identification of the Main Duties of this occupation; and a reasonable
17   explanation as to how Plaintiff’s training, education, or experience will allow her to
18   perform this occupation.
19             58.   Defendants’ refusal to comply with the terms of the Policy and ERISA is
20   bad faith.
21             59.   Plaintiff is entitled to equitable relief, injunction, preventing Defendant’s
22   termination of Plaintiff’s benefits prior to providing actual vocational and medical
23   evidence comporting to the Policy provisions.
24             WHEREFORE, Plaintiff prays for judgment as follows:
25             A.    For an Order requiring Defendants to pay Plaintiff her long term disability
26   benefits, and any other employee benefits as referenced herein that she may be entitled to
27   as a result of being found disabled pursuant to the Policy, from the date she was first
28   denied these benefits through the date of judgment and prejudgment interest (pursuant to
29



                                               Page 11 of 12
      Case 3:20-cv-08079-DLR Document 1 Filed 04/08/20 Page 12 of 12



 1   A.R.S. § 44-1201(b)) thereon which amounts to as of the filing month of this complaint
 2   $81,201.12;
 3          B.     For an Order directing Defendants to continue paying Plaintiff the
 4   aforementioned benefits until such time as she meets the conditions for termination of
 5   benefits as set forth in the Policy and if termination is appropriate at a future date,
 6   directing Defendant identify their medical or vocational professionals at the Main Duties
 7   of Any Occupation which Defendants believe Plaintiff is capable of performing;
 8          C.     For attorney’s fees and costs incurred as a result of prosecuting this suit
 9   pursuant to 29 U.S.C. §1132(g); and
10          D.     For such other and further relief as the Court deems just and proper.
11
            DATED this 8th day of April, 2020.
12
13                                             s/John E. Phillips
14                                       JOHN E. PHILLIPS,
                                         Attorney at Law, P.C.
15                                       Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
29



                                              Page 12 of 12
